Citation Nr: 1619545	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for loss of teeth as secondary to radiation treatment for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In the September 2007 decision, the RO denied service connection for prostate cancer.  In November 2007, the RO denied service connection for loss of teeth.  

The Veteran testified before a Decision Review Officer (DRO) at the AOJ in September 2009.  A transcript of the hearing is associated with the claims file.

The Board denied this appeal in a May 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the May 2012 Board decision, and remanded the case for compliance with the terms of the JMR.

Following the remand from the Court, the Board remanded the case to the AOJ for additional development in April 2014.  In January 2015, the Board again denied the appeal.  The Veteran, again, appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the January 2015 Board decision, and remanded the case for compliance with the terms of the JMR.

The case has properly been returned to the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2016 Joint Motion finds that the Board in its January 2015 decision failed to fully address in its reasons and bases the probative value of the VA Compensation and Pension Memorandum of Record which it used in determining that the Veteran had not been exposed to herbicides while stationed at or near bases in Thailand during the Vietnam Era.  

This case specifically involves the question of the Veteran's contended herbicide agents exposure while stationed during service at the Ubon Royal Thai Air Force Base, Thailand (hereinafter, Ubon RTAFB).  The Veteran seeks to establish this exposure to qualify for service connection for claimed disabilities based on such exposure.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. §§ 3.307(a)(6)(m), 3.309(e) (2015).  The Board in its vacated May 2012 and January 2015 decisions had ruled out the possibility of the Veteran having been exposed to those herbicide agents while stationed in Thailand, based on a finding, in essence, of absence of opportunity for such exposure.

The Board based their decision, in part, on the VA Compensation and Pension Memorandum for the Record distributed in FAST Letter 09-20 in May 2009.  This VA Compensation and Pension Memorandum for the Record informs of information obtained from the Department of Defense detailing that tactical herbicides were sprayed in Thailand during a five-month period in 1964 at a Thai Army base not near any Royal Thai Air Force base.  The Department of Defense study also informed that tactical herbicides were neither stored nor used in Thailand.  The Memorandum refers to the classified report prepared by the Air Force as part of Project Contemporary Historical Examination of Current Operations (CHECO) entitled "Base Defense in Thailand" dated 18 February 1973.  CHECO report, 58, 73.  The CHECO report detailed herbicide use and other methods used to clear vegetation around bases in Thailand.

Service personnel records showed that the Veteran was assigned to the 8th Combat Support Group at Ubon RTAFB from February 1967 to February 1968 with duties as an aircraft refueler.  At his June 2009 hearing the Veteran asserted that he worked on a flight line refueling fighter, cargo, and weather aircraft.  He then denied handling herbicide, but asserted that he viewed drums of herbicide being loaded on C-130 cargo aircraft and may have been exposed to leaking drums.  The Board in its January 2015 decision denied the claim based on the span of years between tactical herbicide spraying in Thailand and the Veteran's stationing in Thailand, the absence of herbicide storage in Thailand, and the absence of other possible exposure of the Veteran to certain (tactical) herbicides as addressed within 38 C F R §§ 3.307(a)(6)(m).  

The Board addressed the steps noted in the provisions of the VBA Adjudication Manual, M21 (M21), which provides certain development procedures for claims for herbicide exposure in Thailand, for those serving at certain the Royal Thai Air Force Bases (RTAFBs) including at Ubon, Takhli, and Korat.  See M21-MR.IV.ii.2.c.10.q.  The Board notes that the version of the M21 used previously has been updated and now the relevant provisions are found in M21.IV.ii.1.H.5.b.

The March 2016 JMR noted that while the Board addressed the provisions in the M21, it relied primarily on the VA Compensation and Pension Memorandum for the Record in making its decision.  The JMR stated that the Memorandum for the Record did not correctly note the information included in the CHECO report and therefore the Board should have discussed its probative value.  The Board notes that in relying on the VA Compensation and Pension Memorandum for the Record, it was indirectly relying on the CHECO report as well.  There is no indication that the Veteran has been notified of the reliance on the CHECO report.  See Thurber v. Brown, 5 Vet. App. 119(1993) (holding that before the Board relies on any evidence developed or obtained subsequent to the issuance of the most recent Statement of the Case or Supplemental Statement of the Case, the Board must "provide a claimant with reasonable notice of such evidence...and a reasonable opportunity for the claimant to respond.").  Therefore the AOJ should provide notice to the Veteran and allow the Veteran to provide additional information or argument.

The Board further notes that while the provisions of the VBA Adjudication Manual, M21, were addressed, it was determined that the chain of possible events, in this instance, did not lend itself to verification of exposure by the Joint Services Records Research Center (JSRRC).  The Board now finds that a Formal Finding of Fact should be issued by the JSRRC regarding the whether this Veteran was exposed to herbicides during his service in Thailand.  

After the M21 provisions are followed, and any evidence regarding exposure is obtained, VA will be in a better place to address the claim for service connection for prostate cancer and the claim for service connection for loss of teeth, including as secondary to radiation treatment for prostate cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Based on all available information, attempt to verify the whether the Veteran was exposed to herbicides in Thailand (to include at Ubon RTAFB) through the U.S. Army Joint Services Records Research Center (JSRRC), in accordance with M21.IV.ii.1.H.5.b.  The Veteran should be notified of any negative results of these efforts.  All notice provided, requests made, actions taken, and records and responses received must be carefully documented in the record.

2.  The Veteran should be notified of the reliance on the CHECO report and provided with an opportunity to respond with either additional evidence or argument.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed, and the agency of original jurisdiction should re-adjudicate the matters on appeal.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

